ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
Appellant calls attention to the fact that the separation between appellant and his wife which was drawn out on direct examination of the wife related to a time some nineteen months before the killing, and that the separation to which the wife referred as existing two or three weeks before the killing was not inquired about on the wife’s direct examination.
The statement of facts and bill of exception number two reflect that appellant had proven by his brother-in-law that he had brought about the meeting between his sister (appellant’s wife) and deceased on the occasion some two or three weeks before the killing, and that on cross examination of the witness, without objection from appellant, the State elicited that appellant and his wife were then separated and that she was living with her father at the time. The witness, further testified without objection:
“Spencer Jamar and his wife had separated a good many times before that. That was just one of the many times that they had been separated in the last two years. I know they had been separated two or three times during the last two years.”
After the wife had testified on direct examination about the separation some nineteen months before the killing, the State on cross examination elicited from the wife without objection oh the part of appellant that on the occasion of her meeting deceased two or three weeks before the killing the following:
“My husband and I were then separated. I think we had been separated since the Thursday before. It had been a week on Thursday and that was on Saturday night. We had been separated a few days I am sure.”
*98After the wife so testified counsel for the State asked her: “And the separation that occurred at that time, was that separation a matter that Alton Bloomer, the deceased, had anything to do with?”
No objection was interposed and the bill gives no reason why the question was not objected to. The witness answered: “No, sir, he did not have anything to do with that separation.” Not until said answer was given did appellant indicate any objection to the examination, but after the question was answered he then objected to the question and answer. Whether he took a chance on the answer being favorable is only speculative. However, we think his remedy was not by objecting to the question and answer after the answer was before the jury, but should have been by motion to have the evidence withdrawn. No such request was presented: to the court. See Johnson v. State, 90 Tex. Cr. R. 229, 234 S. W. 891, and Broussard v. State, 99 Tex. Cr. R. 589, 271 S. W. 385, which hold that error can not be predicated on the admission of evidence, where the objection came after the question was answered, and no motion was made to strike out the answer.
However, we are of opinion if the point had been properly saved, that under the record before us no reversible error would have been reflected from the incident mentioned. Appellant’s wife had returned to his home and persuaded him to give his consent for her to accept a position as a waitress in a cafe at Burnet, near which place deceased was in the C. C. C. camp. Although apprehensive that his wife’s purpose was to go there in order to renew or continue her relationship with deceased, appellant consented, and himself moved his wife and some of her furniture to Burnet. She immediately renewed her attentions to deceased and had only been working in the cafe one week when the killing occurred. Whether the separation two or three weeks before the killing was caused by deceased or whether it resulted from some other cause does not appear of such serious import, under all the facts here present, to demand a reversal even if the matter complained of was properly before us.
The motion for rehearing is overruled.